Citation Nr: 0514077	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-22 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for eczema of the feet 
(claimed as foot fungus), to include as due to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  His DA Form 20, Enlisted Qualification 
Record, indicates that he was assigned to duty in the 
Republic of Vietnam in August 1965, and returned to the 
United States in February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Cheyenne, Wyoming.

The Board notes that, by letter dated in February 2003, the 
veteran withdrew his request for a personal hearing at the 
M&ROC, which had been scheduled for February 11, 2003.

The Board notes that an April 2003 development memorandum 
requested additional development and processing.  This 
development was completed and the case was remanded by the 
Board in September 2003 to ensure compliance with the holding 
in Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thereafter, the M&ROC 
completed a supplemental statement of the case (SSOC) 
addressing the issues on appeal.  The case is now ready for 
final appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed eczema of the feet (claimed as foot fungus) is due 
to in-service symptomatology or pathology, or exposure to 
Agent Orange or other herbicide agents.


CONCLUSION OF LAW

Eczema of the feet (claimed as foot fungus) was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred as a result of in-service exposure to Agent 
Orange or other herbicide agents.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's October 1963 entrance examination showed that 
his feet and skin were normal, except for a scar on his left 
wrist.  He reported no history of foot trouble.  A September 
1965 service record shows the veteran complained of multiple 
small infections on his arms and legs.  The examiner noted a 
diagnosis, characterized as questionable, of insect bites 
with a secondary infection.  Upon separation in February 
1966, the veteran's feet and skin were normal, and he 
reported no history of foot problems.

Private treatment records dated in late 1985 and early 1986 
show the veteran complained of diabetic ulcers on his feet.  
A rash previously treated had not advanced, and was still 
present on the right foot.  In March 1986, the veteran 
reported that the rash on his right foot was starting to 
reappear, as it did every year since he returned home from 
Vietnam.  The assessment initially was probable tinea pedis 
of some type, left over from the Vietnam era.  The physician 
then indicated that it was resistant to previous treatment.  
He stated that it might be a special Vietnam-type rash that 
the regular treatment would not cure.

Private treatment records dated in December 1999 and January 
2000 show the veteran complained of a rash on his feet, on 
and off since Vietnam.  There was cracking, bleeding, and 
pain.  Examination revealed erythematous patchy dermatitis on 
the dorsum of the feet, with some areas of scratching and 
bleeding.  The veteran had one small area on his elbow, but 
no other areas of rash.  The assessment was dermatitis of the 
feet.

A January 2000 VA emergency note shows the veteran complained 
of recurrent sores on his feet.  He stated that he got the 
symptoms every couple of years.  The sores were pruritic.  On 
examination, the veteran's feet had minimal erythema on the 
volar surface.  The left foot had slight scaling with 
erythema.  The right foot had just mild erythema.  The 
pictures of the veteran's feet before his previous treatment 
showed large blotchy splotches of erythema.  The impression 
was of likely eczema, which was noted to be resolving nicely.

In March 2000, the veteran underwent VA examination of the 
feet.  The veteran reported a long history of foot rash since 
service in Vietnam in 1965.  He reported by history that he 
had many trips to sick call because of his rash in service, 
but review of the claims file was noted to show no such 
reports.  However, a record from the veteran showed a 
description of infections on his feet, arms, and hands dated 
in September 1965.  The veteran had a previous diagnosis of 
eczema.

On examination, the rash extended from his feet to involve 
the lateral aspects of the right femur and the lateral 
aspects of the right lower leg.  The rash consisted of 
multiple erythematous irregular patches with irregular 
borders, with smaller erythematous irregular patches over the 
volar aspects of each foot.  A few very discrete vesicles 
were noted in both the foot rash and the right leg rash.  
There was no typical rash of tinea infection.  The 
interdigital areas were clear.  There was no evidence of any 
scaling or disclamation.  The impression was not tinea 
corporis or tinea pedis, but rather a rash of chronic eczema.

In November 2000, the veteran submitted several written 
statements from family members and friends.  His wife noted 
that he had had the rash ever since she met him in 1966.  His 
coworkers indicated that his rash sometimes bled, and he had 
to miss some work to seek treatment.

A November 2000 outpatient record shows the veteran 
complained of a rash on his feet for twenty years.  It had 
involved his thigh, arms, chest, and back in the past.  
Examination revealed erythematous eczematous patches and 
papules with petechiae on the dorsum of the feet and hands.  
The assessment was nummular eczema, xerosis, and 
photodermatitis.

In a November 2000 written statement, the veteran described 
that he was forced to sleep on the ground while in service 
for three months, because they were not provided with tents.  
He indicated that there were several times that he reported 
for sick call that were not recorded.  He stated that he was 
in an area of Vietnam that was sprayed with Agent Orange.

In July 2003, the veteran underwent VA examination.  He 
described an itching, vesicular type rash, in very small 
patches that occurred on his feet in approximately a monthly 
cycle.  It began by feeling like needles and pins, and then 
blistered.  There was no pain.  It itched, got dry, and 
scabbed, and then it somewhat resolved before it flared 
again.  He said it was much worse in the winter.

The examiner reviewed the veteran's service medical records.  
He noted the September 1965 record showing a diagnosis of 
probable insect bites.  Although the veteran indicated he 
sought treatment again during service, the examiner noted 
that the September 1965 visit is the only such entry in his 
service medical records.  The veteran reported being treated 
about every five years over the previous thirty.  He said he 
had been eventually told about a year ago that he had 
nummular eczema.

On clinical evaluation, the veteran denied any significant 
pain or itching on his feet.  Examination of the skin showed 
that his arms, torso, and legs were clear.  The feet had no 
swelling.  There was no erythema or increased warmth to the 
skin.  His right foot showed a mild dorsal distal 1.5-
centimeter area of excoriated dry skin which looked like it 
had some microvesicles that were now scabbed over from 
scratching.  There was minimal elevation.  There was a 
similar lesion on the medial left ankle, left dorsal foot, 
and the lateral left ankle.  These were excoriated and dry, 
with no vesicles.  There was no evidence of fungal infection, 
and no evidence of a ring-like lesion.  He just had purely 
dry microvesicles that had been excoriated.

The assessment was nummular eczema, which seemed to be 
responsive to treatment.  This diagnosis was thought to be 
consistent with the coin-shaped lesions that the veteran got 
at times on his feet.  The examiner indicated that nummular 
eczema is of unknown cause or etiology, and that it appears 
to be idiopathic, similar to asthma and other genetic-type 
conditions.  The examiner further stated that there is no 
known association with this disorder of the skin with 
military service or exposure to herbicides in Southeast Asia.  
The particular documented sick call report appeared to be 
insect bites that were treated and resolved quickly, as 
evidenced by the veteran's separation physical.  Finally, the 
dermatological examiner provided the opinion that it is not 
likely that the veteran's present skin disorder is in any way 
related to his service in the military.  Acknowledging that 
eczema and other conditions would be aggravated by irritants 
and could have flared up or been irritated while in service, 
the examiner observed that the condition likely would have 
existed whether or not the veteran had ever entered service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In March and April 2002 and March 2004 letters, the RO 
informed the veteran of the VCAA and its effect on his claim.  
In addition, the veteran was advised, by virtue of a detailed 
October 2000 statement of the case (SOC) and September 2002 
and March 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the March 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield v. 
Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within an 
applicable presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).


In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  10 Vet. App. at 497.  The 
only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era, under 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.  If no Agent Orange 
presumption applies, then the standard methods of 
establishing service connection may be utilized.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended beyond specific disorders, based upon 
extensive scientific research.  See, e.g., Notices, 68 Fed. 
Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 
Fed. Reg. 57,586-589 (1996).

With regard to direct service connection, the Board notes 
that there was no diagnosis of eczema in service.  The only 
diagnosis of a skin disorder in service was an infection from 
multiple insect bites.  Furthermore, the first record in the 
file showing treatment for the veteran's skin disorder after 
service is dated in 1985, approximately twenty years after 
the veteran's separation from service.  In addition, based 
upon a review of the records and examination of the veteran, 
the VA examiner opined that his current diagnosis of nummular 
eczema had no relation to his military service.  That opinion 
was given after taking a history from the veteran, reviewing 
his medical and service records, and examining his current 
skin disorder.

The Board notes the veteran's statements that he was 
periodically treated for his skin disorder soon after service 
and throughout the time period not represented in documentary 
evidence in his claims file.  He says that he attempted to 
locate all records, and the physicians were either deceased 
or the records had been destroyed.  We sympathize with his 
understandable frustration at not being able to locate 
supportive records.  However, the Board can only make a 
determination based upon the evidence of record.  We may not 
speculate as to what any potentially destroyed records might 
have indicated about the veteran's skin disorder, what the 
diagnoses were, and whether they might have indicated a 
relationship to his military service.  Therefore, the Board 
must deny service connection on a direct basis for the 
veteran's claimed skin disorder.

The veteran has also claimed, in various written statements, 
that he was exposed to Agent Orange and/or other herbicides 
in service, which caused his claimed skin disorder.  The 
veteran's service in Vietnam during the Vietnam era is 
documented in the file.  Nevertheless, the Board notes that 
the veteran's skin disorder is not one that is presumptively 
service connected, by law, due to exposure to herbicides.  He 
has not been diagnosed with chloracne or any other disease 
that is included in the regulations as being presumptively 
service connected following exposure to herbicide agents.  
See 38 C.F.R. § 3.309(e).  Therefore, his skin disorder may 
not be service connected on this basis.

As the evidence preponderates against the claim for service 
connection for the veteran's eczema of the feet (claimed as 
foot fungus), the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

ORDER

Service connection for eczema of the feet (claimed as foot 
fungus) is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


